DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a VR device for generating a virtual reality and a display position detection device for detecting the position and orientation in claims 1 and 9; a switching device which generates a signal in claim 3; presence detection means with which it can be detected whether the head-mounted display is stored in the base station in claim 5; assignment means which enable the head-mounted displays to be clearly assigned in claim 7; and a vehicle position detection device for detecting the position in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claim 12 is objected to because of the following informalities:  On lines 1-2, the claim recites “a method for operating, in particular, an amusement ride (10) such as a roller coaster, according to claim 8”. Based on the limitations claimed in the rest of the claim, it appears that the claim limitations refer to claim 9 rather than claim 8. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the head-mounted displays" in line 2. There is insufficient antecedent basis for this limitation in the claim. It should be noted that claim 1 describes at least one head-mounted display, which is interpreted to mean a single head-mounted display, whereas claim 7 describes a plurality of head-mounted displays, and therefore lacks proper antecedent basis.
Claim 8 recites the limitation "the assignment means" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that claim 8 should be dependent on claim 7 for proper antecedent basis.
Claim 9 recites the limitation "the head-mounted displays" in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 are dependent on claim 9, and therefore are rejected for the same reasons as claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finfter (US 2017/0072316).
Regarding claim 12, Finfter teaches a method for operating, in particular, an amusement ride (10) (roller coaster, [0049]), such as a roller coaster, according to claim 8, with a synchronization device (12) (processing system, [0010]; processing module 200, fig. 2), comprising the following steps:
 - generating a virtual reality corresponding to a journey of a passenger (18) (fig. 7A users 700A and 700B) with the vehicle (16) (fig. 7A car 706) along the route (14) (fig. 7A track 708) by means of a VR device (30) ([0010]: the processing system is further configured to provide a portion of the alternate reality to the user based on the reference; fig. 7A passengers, 1st user 700A and 2nd user 700B; [0049]: preferred embodiment of using the system is by a rider on a roller coaster. One or more users 700, such as first user 700A and second user 700B ride in a oar 706 on a track 708. Each user has a head mounted device (HMD 702); [0046]: sensor data reflects the rider's location with sufficient accuracy to calculate references to the alternate reality that correspond to the rider's location. The second portion is associated 17. The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other riders are observing, and at the same time as other rides. For example, a first rider can look to the first rider's right while at the same time a second rider sitting net to the first rider looks to the left. In this case, the two riders are able to see two different angles of the same alternate scene (each seeing a corresponding angle); [0058]: The system has a memory (memory unit) being operable to store alternate reality stimuli information regarding the riding track (physical map), such as video, audio, and other sensory data such as smell and tactile. The memory is connected to a central processing part (processing module 200) being operable to select the alternate reality stimuli information corresponding to the position of the rider and the direction of the field of vision of the rider or other interactive movements of the rider; [0080]: The alternate data reality file can be stored in HMD memory or to a memory unit operationally connected to the HMD (for example, the memory unit in processing module 200). This can be done by connecting the HMD via a data cable or by wireless data connection from the main server or a local computer to the HMD. For using the wireless option, the rider should use one of the electronic input devices used for choosing the virtual world, enter the HMD id number, or scan the barcode printed on the HMD. Upon request, or automatically, a park operator can download the usage data from a certain HMD to a main computer), 

- detecting the position and orientation of the head-mounted display (22) by means of a display position detection device (28) ([0086]: Feedback data on rider's current (instantaneous, actual, real-time) physical location 540 within the operating travel path (physical path) of the roller coaster is continuously determined using the system's sensors 202 (accelerometers, gyroscopes, inertial, etc.). Typically, the rider's physical location 540 is primarily determined by wearable add-on 704 sensors worn by the rider. Optionally, the rider's physical location 540 can be determined using only the HMD 702 (without separate sensors on the rider—wearable add-ons 704), for example without the rider needing to wear a vest with add-on sensors to determine physical location of the rider; [0089]: Sensors on the HMD provide data as to how the HMD is oriented; [0046]: The system is self-contained, in that the system does not require instrumenting a rider's physical surrounding, such as the roller-coaster track, seat, wheels, or vehicle, for rider location detection or movement detection. In other words, the identification of any location/movement of the rider is made by the system (typically worn by the rider). This facilitates the rider getting a better personalized and more accurate alternate experience, where the rider is being located and not the vehicle in which the rider and other passengers are sitting together. In a case where the sensors are deployed in multiple parts, typically a first portion of the sensors are of a head 
- displaying the virtual reality on a head-mounted display (22) assigned to the passenger (20) (fig. 7A passengers, 1st user 700A and 2nd user 700B; [0049]: preferred embodiment of using the system is by a rider on a roller coaster. One or more users 700, such as first user 700A and second user 700B ride in a oar 706 on a track 708. Each user has a head mounted device (HMD 702); [0046]: sensor data reflects the rider's location with sufficient accuracy to calculate references to the alternate reality that correspond to the rider's location. The second portion is associated and/or correlated with the rider's location. The deployment of the second portion is equivalent to being worn by the rider and can provide an actual location of the rider, in contrast to sensors on the car or track that provide a location of the car 17. The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other riders are observing, and at the same time as other rides. For example, a first rider can look to the first rider's right while at the same time a 200) being operable to select the alternate reality stimuli information corresponding to the position of the rider and the direction of the field of vision of the rider or other interactive movements of the rider; [0080]: The alternate data reality file can be stored in HMD memory or to a memory unit operationally connected to the HMD (for example, the memory unit in processing module 200). This can be done by connecting the HMD via a data cable or by wireless data connection from the main server or a local computer to the HMD. For using the wireless option, the rider should use one of the electronic input devices used for choosing the virtual world, enter the HMD id number, or scan the barcode printed on the HMD. Upon request, or automatically, a park operator can download the usage data from a certain HMD to a main computer), 
- synchronizing the virtual reality with the position and the orientation of the head- mounted display (22) ([0033]: The real movement of the rider (on the roller coaster) is synchronized with the virtual movement of the (rider as) warrior to provide (present) the alternate reality of the warrior flying a spaceship) as soon as a selectable start criterion is met (once the system determines that the rider is inside a car, the system can begin the synchronization process; [0061]: The HMD might have the option to prevent the rider from closing the eye cover part unless the rider is sitting inside the moving object; 455 can occur after an alternate reality has been chosen 430 but before the continuous synchronization 460 during a ride. System synchronization can begin automatically based on sensor feedback and detecting rider location and/or movement (as described elsewhere in this document). Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the ride just before the ride begins. The environment position can be adjusted in advance (before the rider wears the system). For example, in the booth where the rider takes the HMD, the virtual environment can be uploaded/chosen and the HMD can be oriented to the track (as the location of the track is known relative to the location of the booth; [0088]: The methods of synchronizing the actual location of the rider (physical location) with the rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline. For example, system's location detection sensors count 10 seconds from the beginning of movement, then 5 meters of slope at 30 degrees and then rotation of 10 degrees. Comparing the findings of the sensors to the map we have created, detects the place where such a pattern exists and the place is where the rider is located right now. To add more 580 is based on the provided inputs: typically, a combination of the rider location in the ride map 550, and retrieved 512 alternate reality 402 are used to determine a rider's location in the alternate reality. The rider's location in the alternate reality in combination with the position of the rider's head and direction of rider's eyes (provided as feedback data on riders gaze 570) are used to determine the alternate reality stimuli to be provided to the rider (or for simplicity displayed to the rider). As described above, the chosen alternate reality 402 includes playback rules 414 and other information. Optionally additional data 572 can be used for the calculation. Additional data can include sensing a rider action in a particular direction, for example using wearable feedback gloves as described below to calculate the user firing a weapon to blow up an approaching asteroid. As described above, orienting the alternate reality environment could be done using additional data such as the direction of the ride when the alternate reality is retrieved, 512 (in a case where the system was not calibrated [uncalibrated] beforehand). Calculation 580 generates one or more indicators or references that are used to determine which data set/piece of the alternate reality environment should be displayed. For example, if the rider's location is 582), adjusting and updating the virtual world scenery display according to constantly receiving updated feedback data on rider's movement (physical location) 540, rider's gaze 570, and optionally additional data 572, for keeping the virtual world stimuli and effects seemingly flawless to the individual rider), the virtual reality (alter), taking into account the position of the vehicle (16) on the route (14) and the position and the orientation of the head-mounted display (22) ([0046]: sensors on the car or track that provide a location of the car 17; [0082]: the location of the track is known relative to the location of the booth; therefore, the location of the booth (moving object or car) is inherently determined by the sensors; [0086]: Feedback data on rider's current (instantaneous, actual, real-time) physical location 540 within the operating travel path (physical path) of the roller coaster is continuously determined using the system's sensors 202 (accelerometers, gyroscopes, inertial, etc.). Typically, the rider's physical location 540 is primarily determined by wearable add-on 704 sensors worn by the rider. Optionally, the rider's physical location 540 can be determined using only the HMD 702 (without separate sensors on the rider—wearable add-ons 704), for example 460 is a significant feature of the current embodiment, and described in detail below in reference to FIG. 5. Presenting/changing a relevant view of an alternate reality scene is done in response to a movement of the rider wearing the HMD; [0084]: Displaying alternate reality stimuli 470 includes a way to provide relevant output of alternate world in relation to the position and movement of the individual riding on a moving object. The relevant output can include video, audio, and other sensory stimuli such as smell and tactile. Note that in the context of this document, for simplicity displaying the alternate reality includes output of other sensory stimuli. The display automatically begins and synchronizes during the ride time).
Regarding claim 13, Finfter teaches the method according to claim 12, comprising the following steps: 
- defining a synchronization area (44) (area corresponding to the car, booth or moving object) by means of the display position detection device (28) (once the system determines that the rider is inside a car, the system can begin the synchronization process; [0082]: System synchronization can begin automatically based on sensor feedback and detecting rider location and/or movement (as described elsewhere in this document); [0087]: Determining rider location  in the ride map 550 is done by synchronizing the riders individual ride map according to the rider's physical location; [0088]: The methods of synchronizing the actual location of the rider (physical location) with the rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline. For example, system's location detection sensors count 
- synchronizing the virtual reality with the position and orientation of the head- mounted display (22) when the head-mounted display (22) is within the synchronization area (44), as a result of which the start criterion is met (once the system determines that the rider is inside a car, the system can begin the synchronization process; [0061]: The HMD might have the option to prevent the rider from closing the eye cover part unless the rider is sitting inside the moving object; [0082]: Optionally an initialization 455 can occur after an alternate reality has been chosen 430 but before the continuous synchronization 460 during a ride. System synchronization can begin automatically based on sensor feedback and detecting rider location and/or movement (as described 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the ride just before the ride begins. The environment position can be adjusted in advance (before the rider wears the system). For example, in the booth where the rider takes the HMD, the virtual environment can be uploaded/chosen and the HMD can be oriented to the track (as the location of the track is known relative to the location of the booth; [0088]: The methods of synchronizing the actual location of the rider (physical location) with the rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline. For example, system's location detection sensors count 10 seconds from the beginning of movement, then 5 meters of slope at 30 degrees and then rotation of 10 degrees. Comparing the findings of the sensors to the map we have created, detects the place where such a pattern exists and the place is where the rider is located right now. To add more accuracy to the synchronization process, the checkpoint layer can additionally be used. Since sensors are electro-mechanical devices, the sensors might accumulate data errors because of environmental causes, or due to sudden stop of the roller coaster, for example. To lower the risk of data errors, 580 is based on the provided inputs: typically, a combination of the rider location in the ride map 550, and retrieved 512 alternate reality 402 are used to determine a rider's location in the alternate reality. The rider's location in the alternate reality in combination with the position of the rider's head and direction of rider's eyes (provided as feedback data on riders gaze 570) are used to determine the alternate reality stimuli to be provided to the rider (or for simplicity displayed to the rider). As described above, the chosen alternate reality 402 includes playback rules 414 and other information. Optionally additional data 572 can be used for the calculation. Additional data can include sensing a rider action in a particular direction, for example using wearable feedback gloves as described below to calculate the user firing a weapon to blow up an approaching asteroid. As described above, orienting the alternate reality environment could be done using additional data such as the direction of the ride when the alternate reality is retrieved, 512 (in a case where the system was not calibrated [uncalibrated] beforehand). Calculation 580 generates one or more indicators or references that are used to determine which data set/piece of the alternate reality environment should be displayed. For example, if the rider's location is 50 meters from beginning and the rider looks to the right, the calculation should retrieve from the alternate reality data file the relevant alternate reality viewpoint where a yellow tree surrounded by a green jungle can be found. In addition, if a rule states that after 50 582), adjusting and updating the virtual world scenery display according to constantly receiving updated feedback data on rider's movement (physical location) 540, rider's gaze 570, and optionally additional data 572, for keeping the virtual world stimuli and effects seemingly flawless to the individual rider).
Regarding claim 14, Finfter teaches the method according to claim 12, comprising the following steps: 
- generating a signal by means of a switching device (23) arranged on the head- mounted display (22) when the passenger puts on the head-mounted display (22) (when it is determined that the rider enters the booth and take the HMD and wears it, a signal is provided to the system whereby the system uploads a chosen virtual environment and orients the HMD corresponding to the track relative to the booth; [0082]: Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's 
- sending this signal to the synchronization device (12), the start criterion being met when the synchronization device (12) receives this signal ([0082]: Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the ride just before the ride begins. The environment position can be adjusted in advance (before the rider wears the system). For example, in the booth where the rider takes the HMD, the virtual environment can be uploaded/chosen and the HMD can be oriented to the track (as the location of the track is known relative to the location of the booth; [0084]: Another way to begin automatically .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and  7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finfter.
Finfter teaches a synchronization device ([0026]: a system for providing a user alternate reality simulations during a tide on a moving object) for synchronizing head-
- at least one head-mounted display (22) (fig. 7 HMD 702; [0049]: one or more users, each user has a head mounted device (HMD 702)) with which a virtual reality generated by a VR device (30) (This element is interpreted under 35 U.S.C. 112(f) as an external device that can wirelessly communicate with the head-mounted display or as a device that is integrated in the head-mounted display; [0010]: the processing system is further configured to provide a portion of the alternate reality to the user based on the reference; fig. 2: processing module 200/processing system, [0011]) can be displayed ([0057]: For best appearance of the display, the HMD is built in a way that most of the daylight does not reach the eyes of the rider during a virtual reality display; [0046]: The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other riders are observing, and at the same time as other rides. For example, a first rider can look to the first rider's right while at the same time a second rider sitting net to the first rider looks to the left. In this case, the two riders are able to see two different angles of the same alternate scene (each seeing a corresponding angle); [0080]: The alternate data reality file can be stored in HMD memory or to a memory unit operationally connected to the HMD (for example, the memory unit in processing module 200). This can be done by connecting the HMD via a data cable or by wireless data connection from the main server or a local computer to the HMD. For using the wireless option, the rider should use one of the electronic input devices used for choosing the virtual world, enter the 
- a display position detection device (28) (This element is interpreted under 35 U.S.C. 112(f) as the position sensor 31 that determine the position of the head-mounted display and components such as gyro, acceleration and/or magnetic sensors installed in the head-mounted display that determines the orientation of the head-mounted display; sensors) for detecting the position and orientation of the head-mounted display (22) ([0086]: Feedback data on rider's current (instantaneous, actual, real-time) physical location 540 within the operating travel path (physical path) of the roller coaster is continuously determined using the system's sensors 202 (accelerometers, gyroscopes, inertial, etc.). Typically, the rider's physical location 540 is primarily determined by wearable add-on 704 sensors worn by the rider. Optionally, the rider's physical location 540 can be determined using only the HMD 702 (without separate sensors on the rider—wearable add-ons 704), for example without the rider needing to wear a vest with add-on sensors to determine physical location of the rider; [0089]: Sensors on the HMD provide data as to how the HMD is oriented; [0046]: The system is self-contained, in that the system does not require instrumenting a rider's physical surrounding, such as the roller-coaster track, seat, wheels, or vehicle, for rider location detection or movement detection. In other words, the identification of any location/movement of the rider is made by the system (typically worn by the rider). This facilitates the rider getting a better personalized and more accurate alternate experience, where the rider is being located and not the vehicle in which the rider and other passengers are sitting together. 
- the synchronization device (12) (processing system, [0010]; processing module 200, fig. 2) being set up in such a way that the virtual reality is synchronized with the head-mounted display (22) ([0033]: The real movement of the rider (on the roller coaster) is synchronized with the virtual movement of the (rider as) warrior to provide (present) the alternate reality of the warrior flying a spaceship), taking into account the position and orientation of the head-mounted display (22) detected by the display position detection device (28), as soon as a selectable start criterion is met (once the system determines that the rider is inside a car, the system can begin the synchronization process; [0061]: The HMD might have the option to prevent the rider from closing the eye cover part unless the rider is sitting inside the moving object; [0082]: Optionally an initialization 455 can occur after an alternate reality has been 430 but before the continuous synchronization 460 during a ride. System synchronization can begin automatically based on sensor feedback and detecting rider location and/or movement (as described elsewhere in this document). Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the ride just before the ride begins. The environment position can be adjusted in advance (before the rider wears the system). For example, in the booth (moving object or car) where the rider takes the HMD, the virtual environment can be uploaded/chosen and the HMD can be oriented to the track (as the location of the track is known relative to the location of the booth; [0088]: The methods of synchronizing the actual location of the rider (physical location) with the rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline. For example, system's location detection sensors count 10 seconds from the beginning of movement, then 5 meters of slope at 30 degrees and then rotation of 10 degrees. Comparing the findings of the sensors to the map we have created, detects the place where such a pattern exists and the place is where the rider is located right now. To add more accuracy to the synchronization process, the checkpoint layer can 580 is based on the provided inputs: typically, a combination of the rider location in the ride map 550, and retrieved 512 alternate reality 402 are used to determine a rider's location in the alternate reality. The rider's location in the alternate reality in combination with the position of the rider's head and direction of rider's eyes (provided as feedback data on riders gaze 570) are used to determine the alternate reality stimuli to be provided to the rider (or for simplicity displayed to the rider). As described above, the chosen alternate reality 402 includes playback rules 414 and other information. Optionally additional data 572 can be used for the calculation. Additional data can include sensing a rider action in a particular direction, for example using wearable feedback gloves as described below to calculate the user firing a weapon to blow up an approaching asteroid. As described above, orienting the alternate reality environment could be done using additional data such as the direction of the ride when the alternate reality is retrieved, 512 (in a case where the system was not calibrated [uncalibrated] beforehand). Calculation 580 generates one or more indicators or references that are used to determine which data set/piece of the alternate reality environment should be displayed. For example, if the rider's location is 50 meters from beginning and the rider 582), adjusting and updating the virtual world scenery display according to constantly receiving updated feedback data on rider's movement (physical location) 540, rider's gaze 570, and optionally additional data 572, for keeping the virtual world stimuli and effects seemingly flawless to the individual rider).
Finfter teaches the processing module 200 of the system functioning as the VR device and the synchronization device, and therefore differs from the claimed invention in structure. However, it would have been prima facie obvious to one of ordinary skill in the art to break the processing module 200 of Finfter into separate, distinct components functioning as the VR device and the synchronization device, yielding predictable results, without changing the scope of the invention. Moreover, the mere fact that a given structure is integral does not preclude its consisting of various elements. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04 (V) (B).
Regarding claim 2, Finfter teaches the synchronization device according to claim 1, characterized in that the display position detection device (28) is set up in such a way 550 is done by synchronizing the riders individual ride map according to the rider's physical location; [0088]: The methods of synchronizing the actual location of the rider (physical location) with the rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline. For example, system's location detection sensors count 10 seconds from the beginning of movement, then 5 meters of slope at 30 degrees and then rotation of 10 degrees. Comparing the findings of the sensors to the map we have created, detects the place where such a pattern exists and the place is where the rider is located right now. To add more accuracy to the synchronization process, the checkpoint layer can additionally be used. Since sensors are electro-mechanical devices, the sensors might accumulate data errors because of environmental causes, or due to sudden stop of the roller coaster, for example. To lower the risk of data errors, we narrow the duration and distance that the sensors work in continuum and we standardize the sensor data according to the new checkpoints. For example, the sensors show that 53 seconds have passed from beginning until the third checkpoint. In our map, the third checkpoint should be arrived after 52 seconds; the synchronization process automatically begins 
Regarding claim 3, Finfter teaches the synchronization device according to claim 1, characterized in that the head-mounted display (22) comprises a switching device (23) (This element is interpreted under 35 U.S.C. 112(f) as a pressure switch that the passenger actuates or a switch that reacts to contact with the skin of the passenger;) which generates a signal and sends it to the synchronization device (12) when the passenger puts on the head-mounted display (22), and the start criterion is met when the synchronization device (12) receives this signal ([0082]: Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track (to the direction of the rider's movement). Orientation can be done based on the gaze data, sensors, the physical map, the real track absolute position, and/or other relevant data. Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the ride just before the ride begins. The environment position can be adjusted in advance (before the rider wears the system). For example, in the booth where the rider takes the HMD, the virtual environment can be uploaded/chosen and the HMD can be oriented to the track (as the location of the track is known relative to the location of the booth; [0084]: Another way to begin automatically the display is to connect a wireless device to the operator button that begins the ride. 
Regarding claim 7, Finfter teaches the synchronization device according to claim 1, characterized in that the display position detection device is equipped with assignment means (29) (This element is interpreted under 35 U.S.C. 112(f) as an LED or a QR code; HMD id number or barcode printed on the HMD, [0080]) which enable the head-mounted displays to be clearly assigned ([0078]: a camera in the station tracks the riders and broadcast the riders’ location to each rider’s HMD; to broadcast the rider’s location individually to each rider’s HMD inherently involves identifying the HMD using a uniquely assigned barcode or id number printed on each HMD).
Regarding claim 8, Finfter teaches the synchronization device according to claim 1, that the assignment means (29) (This element is interpreted under 35 U.S.C. 112(f) as an LED or a QR code; HMD id number or barcode printed on the HMD, [0080]) comprise markers (29) (HMD id number or barcode printed on the HMD, [0080]) arranged on the head-mounted display (22) ([0080]).
Regarding claim 9, Finfter teaches an amusement ride (10) (roller coaster, [0049]), in particular a roller coaster, comprising 
- a route (14) (fig. 7A track 708) on which at least one vehicle (16) (fig. 7A car 706) is movably arranged ([0009]: moving vehicle on a path relative to a track), the vehicle (16) being designed to accommodate at least one passenger (20) (fig. 7A shows car 706 with two passengers, 1st user 700A and 2nd user 700B),Appl. No.: Not Yet AssignedMail Stop PCT Page 5 of 9Attorney Docket: 38229U 
200/processing system, [0011]), with which a virtual reality corresponding to a journey of the passenger (20) with the vehicle (16) along the route (14) can be generated and can be represented on a head-mounted display (22) assigned to the passenger (20) (fig. 7A passengers, 1st user 700A and 2nd user 700B; [0049]: preferred embodiment of using the system is by a rider on a roller coaster. One or more users 700, such as first user 700A and second user 700B ride in a oar 706 on a track 708. Each user has a head mounted device (HMD 702); [0046]: sensor data reflects the rider's location with sufficient accuracy to calculate references to the alternate reality that correspond to the rider's location. The second portion is associated and/or correlated with the rider's location. The deployment of the second portion is equivalent to being worn by the rider and can provide an actual location of the rider, in contrast to sensors on the car or track that provide a location of the car 17. The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other riders are observing, and at the same time as other rides. For example, a first rider can look to the first rider's right while at the same time a second rider sitting net to the first rider looks to the left. In this case, the two riders are able to see two different angles of the same alternate scene (each seeing a corresponding angle); [0058]: The system has a memory (memory unit) being operable to store alternate reality stimuli information regarding the riding track (physical 200) being operable to select the alternate reality stimuli information corresponding to the position of the rider and the direction of the field of vision of the rider or other interactive movements of the rider; [0080]: The alternate data reality file can be stored in HMD memory or to a memory unit operationally connected to the HMD (for example, the memory unit in processing module 200). This can be done by connecting the HMD via a data cable or by wireless data connection from the main server or a local computer to the HMD. For using the wireless option, the rider should use one of the electronic input devices used for choosing the virtual world, enter the HMD id number, or scan the barcode printed on the HMD. Upon request, or automatically, a park operator can download the usage data from a certain HMD to a main computer),
 - a vehicle position detection device (34) (38) (These elements are interpreted under 35 U.S.C. 112(f) as distance sensors; sensors, [0046]) for detecting the position of the vehicle (16) on the route (14) ([0046]: sensors on the car or track that provide a location of the car 17; [0082]: the location of the track is known relative to the location of the booth; therefore, the location of the booth (moving object or car) is inherently determined by the sensors), and
- a synchronization device (12) (processing system, [0010]; processing module 200, fig. 2) according to claim 1, which is set up in such a way that the virtual reality is synchronized with the head-mounted display (22) ([0033]: The real movement of the rider (on the roller coaster) is synchronized with the virtual movement of the (rider as) warrior to provide (present) the alternate reality of the warrior flying a spaceship), taking 540 within the operating travel path (physical path) of the roller coaster is continuously determined using the system's sensors 202 (accelerometers, gyroscopes, inertial, etc.). Typically, the rider's physical location 540 is primarily determined by wearable add-on 704 sensors worn by the rider. Optionally, the rider's physical location 540 can be determined using only the HMD 702 (without separate sensors on the rider—wearable add-ons 704), for example without the rider needing to wear a vest with add-on sensors to determine physical location of the rider; [0089]: Sensors on the HMD provide data as to how the HMD is oriented; [0046]: The system is self-contained, in that the system does not require instrumenting a rider's physical surrounding, such as the roller-coaster track, seat, wheels, or vehicle, for rider location detection or movement detection. In other words, the identification of any location/movement of the rider is made by the system (typically worn by the rider). This facilitates the rider getting a better personalized and more accurate alternate experience, where the rider is being located and not the vehicle in 455 can occur after an alternate reality has been chosen 430 but before the continuous synchronization 460 during a ride. System synchronization can begin automatically based on sensor feedback and detecting rider location and/or movement (as described elsewhere in this document). Alternatively, synchronization can be initiated, for example by the ride operator pressing a button and notifying the system that the ride is about to begin or has begun. Initialization 455 can include orientation of the HMD and virtual environment. Prior to the ride starting, or as the ride starts, the virtual environment should be oriented to the track 540 is constantly compared to the map outline. For example, system's location detection sensors count 10 seconds from the beginning of movement, then 5 meters of slope at 30 degrees and then rotation of 10 degrees. Comparing the findings of the sensors to the map we have created, detects the place where such a pattern exists and the place is where the rider is located right now. To add more accuracy to the synchronization process, the checkpoint layer can additionally be used. Since sensors are electro-mechanical devices, the sensors might accumulate data errors because of environmental causes, or due to sudden stop of the roller coaster, for example. To lower the risk of data errors, we narrow the duration and distance that the sensors work in continuum and we standardize the sensor data according to the new checkpoints. For example, the sensors show that 53 seconds have passed from beginning until the third checkpoint. In our map, the third checkpoint should be arrived after 52 seconds; [0090]: Calculation 580 is based on the provided 550, and retrieved 512 alternate reality 402 are used to determine a rider's location in the alternate reality. The rider's location in the alternate reality in combination with the position of the rider's head and direction of rider's eyes (provided as feedback data on riders gaze 570) are used to determine the alternate reality stimuli to be provided to the rider (or for simplicity displayed to the rider). As described above, the chosen alternate reality 402 includes playback rules 414 and other information. Optionally additional data 572 can be used for the calculation. Additional data can include sensing a rider action in a particular direction, for example using wearable feedback gloves as described below to calculate the user firing a weapon to blow up an approaching asteroid. As described above, orienting the alternate reality environment could be done using additional data such as the direction of the ride when the alternate reality is retrieved, 512 (in a case where the system was not calibrated [uncalibrated] beforehand). Calculation 580 generates one or more indicators or references that are used to determine which data set/piece of the alternate reality environment should be displayed. For example, if the rider's location is 50 meters from beginning and the rider looks to the right, the calculation should retrieve from the alternate reality data file the relevant alternate reality viewpoint where a yellow tree surrounded by a green jungle can be found. In addition, if a rule states that after 50 meters a dragon should come from the right side of the rider and touch him, the calculation should retrieve from data file the relevant alternate reality dragon scene and any other sensational elements related to the scene, such as the touch at the rider's shoulder. All of the feedback data and calculations are constantly supplied and repeatedly supplied during the ride. The 582), adjusting and updating the virtual world scenery display according to constantly receiving updated feedback data on rider's movement (physical location) 540, rider's gaze 570, and optionally additional data 572, for keeping the virtual world stimuli and effects seemingly flawless to the individual rider).
Finfter teaches the processing module 200 of the system functioning as the VR device and the synchronization device, and therefore differs from the claimed invention in structure. However, it would have been prima facie obvious to one of ordinary skill in the art to break the processing module 200 of Finfter into separate, distinct components functioning as the VR device and the synchronization device, yielding predictable results, without changing the scope of the invention. Moreover, the mere fact that a given structure is integral does not preclude its consisting of various elements. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04 (V) (B).
Regarding claim 10, Finfter teaches the amusement ride (10) according to claim 9, characterized in that the vehicle (16) (fig. 7A car 706) has at least two passenger receptacles (18) (two roller-coaster seats, [0035]; row or seat at multi row moving object, [0077]) for accommodating one passenger (20) each (as shown in fig. 7A, passengers 700A and 700B are accommodated in two seats of the car of the roller coaster; [0049]: One or more users 700, such as first user 700A and second user 700B ride in a oar 706 on a track 708. Each user has a head mounted device (HMD 702). Optionally, each user may have one or more wearable add-ons 704, such as wearable add-on 704A and 704B. As noted elsewhere in this document, the wearable add-704 can be configured on the user or in proximity to the user, such as on or near the car seat of the user; [0075]: a ride map of car 706 on track 708 can be used to generate individual ride maps for each of first user 700A and second user 700B. Individual ride maps are preferably generated ahead of time for each seat in a car on a roller coaster) and that a head-mounted display (22) is assigned to each passenger receptacle (18) ([0075]: a ride map of car 706 on track 708 can be used to generate individual ride maps for each of first user 700A and second user 700B. Individual ride maps are preferably generated ahead of time for each seat in a car on a roller coaster. Alternatively, a (general, for the entire car) ride map can be used by each HMD in the system, and knowledge of where a rider is sitting used to generate differential data and a corresponding individual ride map—either in real time during the ride, or preferably generated when the rider sits down/is strapped into the rider's seat in the car).
Regarding claim 11, Finfter teaches the amusement ride (10) according to claim 9, characterized in that the VR device (30) is set up in such a way that a virtual reality corresponding to the position and orientation of the head-mounted display (22) outside the vehicle (16) can be generated and displayed on the head-mounted display (22) assigned to the passenger (20) ([0046]: sensor data reflects the rider's location with sufficient accuracy to calculate references to the alternate reality that correspond to the rider's location. The second portion is associated and/or correlated with the rider's location. The deployment of the second portion is equivalent to being worn by the rider and can provide an actual location of the rider, in contrast to sensors on the car or track that provide a location of the car 17. The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other 200) being operable to select the alternate reality stimuli information corresponding to the position of the rider and the direction of the field of vision of the rider or other interactive movements of the rider; [0080]: After choosing 430 the desired alternate reality environment, the relevant alternate reality data file is optionally downloaded (440) into the ride's HMD (unless the data file is already stored in the system. The alternate data reality file can be stored in HMD memory or to a memory unit operationally connected to the HMD (for example, the memory unit in processing module 200). This can be done by connecting the HMD via a data cable or by wireless data connection from the main server or a local computer to the HMD. For using the wireless option, the rider should use one of the electronic input devices used for choosing the virtual world, enter the HMD id number, or scan the barcode printed on the HMD. Upon request, or automatically, a park operator can download the usage data from a certain HMD to a main computer).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finfter, and further in view of Reveley (US 2017/0080349).
Regarding claim 15, Finfter does not explicitly teach displaying the virtual reality on the head-mounted display (22) as soon as the vehicle position detection device (34) detects that the vehicle (16) is moving along the route (16), as a result of which the start criterion is met.
Reveley teaches displaying the virtual reality on the head-mounted display (22) ([0033]: The headset 2 includes a screen… displays virtual reality content) as soon as the vehicle position detection device (34) ([0034]: The synchronisation sensor 12 includes a gyroscope and three accelerometers arranged in mutually orthogonal axes (often referred to as the X, Y and Z axes or the yaw, roll and pitch axes) such that the sensor 12 is able to detect movement of the vehicle (and thus the user) about each of the three axe) detects that the vehicle (16) is moving along the route (16) ([0009]: the controller to determine or calculate the position of the vehicle relative to the path; [0030]: the path is defined by a roller coaster track and the vehicle travels along the track from a start point to an end point and then returns to its start position), as a result of which the start criterion (start signal is emitted when the vehicle begins to move) is met ([0022]: The step of synchronising the virtual reality generator with the location of the vehicle may include displaying virtual reality images on the or each screen. The virtual reality images suitably include movement that corresponds with the movement of the vehicle; [0023]: In order to synchronise the start of the virtual reality content generated by the virtual reality generator with the start of the vehicle movement (i.e. when the vehicle first moves from its start position), the step of 22 in the form of a wireless signal which is emitted when the vehicle begins to move provides a reference point for the acquired data. This enables the software to average and smooth the raw data to generate the master data set). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Reveley’s knowledge of displaying virtual reality as soon as movement of the vehicle is detected and modify the process of Finfter because such a process efficiently synchronizes the virtual reality generator with the location of the vehicle ([0003]).


Allowable Subject Matter
Claims 4-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6 and 16, Finfter teaches a base station (24) (booth) for storing (placing) the head-mounted display (22) (the HMD is stored/placed in the booth before the user wears it; [0082]: Alternatively, the rider's virtual environment can be manually oriented to the rider's gaze by having the rider look to a given direction of the 
However, none of the cited prior art references teach either individually or in combination, the start criterion for synchronizing the virtual reality with the position and the orientation of the head-mounted display is met as soon as the display position detection device detects that the head-mounted display is removed from the base station.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612